UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-1685 Name of Registrant: Vanguard Morgan Growth Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2011  March 31, 2012 Item 1: Reports to Shareholders Semiannual Report | March 31, 2012 Vanguard Morgan TM Growth Fund > For the six months ended March 31, 2012, Vanguard Morgan Growth Fund returned about 28%. > The fund outperformed the return of its benchmark index and the average return of peer funds. > A rally in the broad U.S. stock market and astute stock choices by the fund’s advisors accounted for the fund’s strong performance over the six months. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisors’ Report. 6 Fund Profile. 10 Performance Summary. 11 Financial Statements. 12 About Your Fund’s Expenses. 25 Trustees Approve Advisory Arrangements. 27 Glossary. 29 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended March 31, 2012 Total Returns Vanguard Morgan Growth Fund Investor Shares 28.18% Admiral™ Shares 28.28 Russell 3000 Growth Index 27.12 Multi-Cap Growth Funds Average 25.92 Multi-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Fund’s Performance at a Glance September 30, 2011, Through March 31, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Morgan Growth Fund Investor Shares $16.06 $20.47 $0.100 $0.000 Admiral Shares 49.84 63.48 0.391 0.000 1 Chairman’s Letter Dear Shareholder, The U.S. stock market rebounded sharply in the six months ended March 31, 2012, as investors regained confidence in the economy and the European debt crisis stabilized. Vanguard Morgan Growth Fund returned about 28% for the period—a robust performance that outpaced the return of its benchmark index and the average return of its multi-capitalization growth fund peers. Each of the fund’s ten industry sectors produced double-digit returns for the period. The advisors’ stock selection contributed to the fund’s outperformance of its comparative standards. A surge of optimism fueled a powerful global rally in stocks During the past six months, optimism displaced the apprehension that had restrained stock prices through summer 2011. The broad U.S. stock market returned more than 26%. Markets abroad returned more than 15%. Investors’ good spirits reflected confidence that the slow, grinding economic expansion in the United States was at last gathering momentum, and that Europe’s debt crisis could be wrestled under control. By the end of the period, however, that confidence had begun to evaporate in the face of ambiguous economic reports and renewed concern about Europe. The abrupt mood swing was consistent with the financial markets’ volatility since the 2008–2009 financial crisis. 2 Aside from munis, most bonds saw subdued six-month returns The broad taxable bond market produced a modest six-month return of 1.43%. In general, interest rates remained more or less steady at very low levels. In some segments of the bond market, however, yields crept lower still, boosting bond prices. The broad municipal bond market, for example, produced a solid six-month return of 3.91% as investors bid up muni prices. As it has since December 2008, the Federal Reserve Board kept its target for the shortest-term interest rates between 0% and 0.25%. That policy has kept a tight lid on the returns available from money market funds and savings accounts. Information technology led rally in growth stocks Vanguard Morgan Growth Fund, which invests in more than 300 large- and mid-cap growth stocks, focuses on fast-growing companies with valuations deemed reasonable by its five advisors. The fund’s impressive six-month result was largely driven by investors’ willingness to take on more risk after a highly volatile summer and early fall. As the economy headed into an upswing in the fourth quarter of 2011, investors grew more confident and sought out opportunities for growth. Market Barometer Total Returns Periods Ended March 31, 2012 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 26.27% 7.86% 2.19% Russell 2000 Index (Small-caps) 29.83 -0.18 2.13 Dow Jones U.S. Total Stock Market Index 26.60 7.16 2.47 MSCI All Country World Index ex USA (International) 15.37 -7.18 -1.56 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 1.43% 7.71% 6.25% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 3.91 12.07 5.42 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.05 1.11 CPI Consumer Price Index 1.10% 2.65% 2.24% 3 For the six months, Morgan Growth Fund’s return bested that of the U.S. stock market. The fund’s performance mirrored prevailing trends in the broad market, where growth stocks trumped their value counterparts. While each of the fund’s ten sectors produced strong returns for the period, its outsized holdings in information technology and consumer discretionary proved the most beneficial. The tech industry, a favorite of growth investors because it provides exposure to companies with rapid increases in sales and earnings, represented about 37% of the fund’s assets, on average, during the period. The sector did well across the board, aided by robust corporate spending and consumer demand and by the stellar fourth-quarter performance of companies selling tablet computers and smartphones. Firms that make communication equipment and provide consulting and data processing tools also stood out. Representing about 17% of the fund’s assets, on average, during the period, consumer discretionary stocks contributed about five percentage points to the fund’s total return. These stocks benefited from consumers’ increased appetite for specialty apparel, luxury goods, and the fare at chain restaurants. The advisors’ decisions within the consumer staples and energy sectors significantly boosted the fund’s performance relative to its benchmark. The fund’s smaller allocation to soft drink Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Morgan Growth Fund 0.42% 0.28% 1.34% The fund expense ratios shown are from the prospectus dated January 26, 2012, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2012, the fund’s annualized expense ratios were 0.40% for Investor Shares and 0.26% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. Peer group: Multi-Cap Growth Funds. 4 companies and household product makers boosted relative performance. In the energy sector, the advisors’ astute stock selection among oil and gas producers, explorers, and refiners also helped the fund surpass the performance of its benchmark. Conversely, lackluster stock selection in the health care sector restrained Morgan Growth’s returns for the half-year. The advisors’ choices among pharmaceutical companies and drug distributors hurt the fund’s results compared with those of its benchmark. Balance and diversification are key regardless of market conditions The stock market, although still volatile, is in dramatically better shape than when I wrote to you six months ago. The sharp contrast is perhaps a good reminder of how quickly market conditions can change and how futile it is to predict short-term moves. At Vanguard, we encourage you to always look beyond the market’s recent peaks and troughs. We believe that you will be best served by creating a broadly diversified portfolio that includes a mix of stocks, bonds, and money market funds consistent with your long-term investment goals and risk tolerance. Recent Vanguard research provided further insight on why balance and diversification are important in the face of market volatility and economic uncertainty. One notable finding: Over the past 85 years, a hypothetical portfolio made up of 50% stocks and 50% bonds would have produced statistically equivalent returns whether the U.S. economy was in or out of recession. (The commentary, Recessions and Balanced Portfolio Returns , can be found at vanguard.com/research.) The Morgan Growth Fund, which invests in a broad array of large- and mid-cap growth stocks, can play an important role in such a balanced and diversified portfolio. Thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 16, 2012 5 Advisors’ Report For the fiscal half-year ended March 31, 2012, Vanguard Morgan Growth Fund returned 28.18% for Investor Shares and 28.28% for the lower-cost Admiral Shares. Your fund is managed by five independent advisors, a strategy that enhances the fund’s diversification by providing exposure to distinct, yet complementary, investment approaches. It’s not uncommon for different advisors to have different views about individual securities or the broader investment environment. The advisors, the percentage of fund assets each manages, and brief descriptions of their investment strategies are presented in the table below. The advisors have also prepared a discussion of the investment environment that existed during the fiscal year and of how portfolio positioning reflects this assessment. These comments were prepared on April 20, 2012. Vanguard Morgan Growth Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Wellington Management 45 4,274 Uses traditional methods of stock selection—research Company, LLP and analysis—that identify companies believed to have above-average growth prospects, particularly those in industries undergoing change. Focuses on mid- and large-capitalization companies with proven records of sales and earnings growth, profitability, and cash-flow generation. Jennison Associates LLC 19 1,802 Uses research-driven, fundamental investment approach that relies on in-depth company knowledge gleaned through meetings with management, customers, and suppliers. Vanguard Equity Investment 12 1,127 Employs a quantitative, fundamental management Group approach, using models that assess valuation, growth prospects, management decisions, market sentiment, and earnings quality of companies versus their peers. Frontier Capital Management Co., 11 1,022 Uses research-driven, fundamental investment LLC approach that seeks companies with above-average growth prospects, reasonable valuations, and competitive advantages. Kalmar Investment Advisers 11 1,014 Employs a “growth-with-value” strategy using creative, bottom-up research to uncover vigorously growing, high-quality businesses whose stocks can also be bought inefficiently valued. The strategy has a dual objective of strong returns with lower risk. Cash Investments 2 205 These short-term reserves are invested by Vanguard in equity index products to simulate investments in stocks. Each advisor also may maintain a modest cash position. 6 Wellington Management Company, LLP Portfolio Manager: Paul E. Marrkand, CFA, Senior Vice President Our portion of the Morgan Growth Fund utilizes traditional methods of stock selection—research and analysis—to identify companies that we believe have above-average growth prospects, particularly those in industries undergoing change. Research focuses on mid- and large-cap companies with a proven record of sales and earnings growth, profitability, and cash-flow generation. At times over the last six months, the markets appeared to have been driven purely by top-down macroeconomic factors. We remained true to our bottom-up process during this volatile period and continued to build the portfolio on a stock-by-stock basis, investing in undervalued companies that have the ability to innovate, gain market share, and grow their sales and free cash flow at an above-average rate. Stock selection contributed favorably to results during the period, particularly within the energy, industrial, and consumer discretionary sectors. An underweighted position in the lagging consumer staples sector boosted the portfolio’s relative returns, as did an overweighting to the strongly performing information technology sector. Apple was the top individual contributor to the portfolio’s performance during the six months; its share price rose after the company reported better-than-expected revenue and earnings, led by robust sales of the iPhone 4S. Our underweighted position in materials, as well as our security selection within that sector, detracted from relative performance. Amazon.com was the most significant of only a handful of absolute detractors; the stock dropped following the firm’s earnings release, which revealed that Amazon continues to invest heavily in its business, cutting into near-term operating earnings. Jennison Associates LLC Portfolio Manager: Kathleen A. McCarragher, Managing Director Stock selection was broadly beneficial in our portion of the portfolio for the six months. In the technology sector, Apple’s financial results beat projections on the strength of iPad, iPhone, and Mac computer sales. Next-generation datacenter management company VMware rose on better-than-anticipated financial results and earnings guidance. After oil prices fell on concerns of a slowdown in global growth, we tilted the portfolio’s energy position toward companies we expected to benefit as prices rebounded. These holdings, including EOG Resources and Concho Resources, posted substantial gains. In consumer staples, natural foods retailer Whole Foods reported better-than-projected earnings on strong sales, 7 solid operating margins, and capital discipline. In consumer discretionary, Starbucks benefited from strong domestic and international growth and enthusiasm about its expanding presence in the premium single-cup coffee market. Strong earnings propelled Coach, the luxury bag and accessories retailer. The portfolio’s industrial and financial holdings advanced for the period, but lagged the benchmark. Underweighted positions in industrials and materials detracted from relative performance. Notable individual detractors from return included Amazon.com and Green Mountain Coffee Roasters. Although Amazon’s accelerated business investment is affecting short-term profitability, we believe it is positioning the company for robust longer-term growth. Green Mountain declined on allegations of inventory and revenue reporting irregularities. Vanguard Equity Investment Group Portfolio Managers: James P. Stetler, Principal James D. Troyer, CFA, Principal Michael R. Roach, CFA Multi-cap growth stocks, the focus of your investment in the fund, outperformed their multi-cap value counterparts by about 1 percentage point, creating a generally favorable environment for growth-oriented strategies. Information technology, utilities, and industrial companies led returns within the universe of multi-cap growth stocks, as represented by the MSCI US Prime Market 750 Growth Index. Telecommunication services and consumer staples companies were the laggards for the fiscal period, although all ten sectors provided positive returns. Our stock selection for the Morgan Growth portfolio generated positive returns in six of ten sectors, negative returns in three sectors, and flat returns in one. Company selections within the energy, consumer staples, and materials sectors added the most to our relative returns. In energy, National Oilwell Varco, Williams Companies, and Tesoro boosted our results. In consumer staples, Philip Morris, Herbalife, and Whole Foods Market were the largest contributors to our relative returns, while International Paper, CF Industries, and PPG Industries stood out in materials. Selection results were disappointing in health care and information technology. Most of our underperformance in those two groups came from our underweighted positions in companies such as Express Scripts, Gilead Sciences, EMC, and Visa. 8 Frontier Capital Management Co., LLC Portfolio Managers: Stephen Knightly, CFA, Senior Vice President Christopher J. Scarpa, Vice President Equities posted strong returns as European fears receded while the United States demonstrated renewed economic vigor. Challenges remain: a fragile Europe, high oil prices, and slowing growth in emerging markets. In our opinion, economic expansion will remain subdued and modest growth should keep inflation and interest rates low. The combination has historically been favorable for equities. Although consolidation is likely, stocks remain attractively valued. Performance was aided by strong stock selection in energy, industrials, and financials. Investments in production companies with solid drilling inventories spurred energy. The vibrant aerospace cycle benefited industrials. Strong capital markets drove solid returns for brokers. Information technology and health care hindered performance. Technology was hurt by a stock-specific event as faster-than-expected royalty attrition at Rovi dealt a short-term hit despite the stock’s long-term appeal. Health care was hindered by a pipeline setback at Watson Pharmaceuticals. We continue to see promise in Watson. Kalmar Investment Advisers Portfolio Manager: Ford B. Draper, Jr., President and Chief Investment Officer From the 2011 low at the beginning of October to the end of March 2012, the U.S. stock market entered a powerful rally as it recovered from a confidence crisis precipitated by fears of a double-dip recession and anxiety over Eurozone sovereign debt. Despite the extreme complacency that built up during this advance—which could well be corrected—we are optimistic about the overall outlook for 2012. However, the uncertainty on several important fronts suggests that concentration on high-quality businesses and substantial diversification are warranted. Careful stock selection will be important, as valuations of good growth companies are no longer cheap. Our biggest successes came from a variety of sectors and included companies such as W.R. Grace, F5 Networks, CarMax, and Fastenal. Over the last six months our biggest detractors from return included holdings in health care (Hospira and Allscripts) and information technology (Rovi and RF Micro Devices). 9 Morgan Growth Fund Fund Profile As of March 31, 2012 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VMRGX VMRAX Expense Ratio 1 0.42% 0.28% 30-Day SEC Yield 0.56% 0.70% Portfolio Characteristics Russell DJ 3000 U.S. Total Growth Market Fund Index Index Number of Stocks 317 1,730 3,716 Median Market Cap $23.6B $37.2B $35.6B Price/Earnings Ratio 19.0x 18.5x 17.1x Price/Book Ratio 3.9x 4.1x 2.3x Return on Equity 23.2% 24.3% 18.1% Earnings Growth Rate 18.2% 15.3% 8.5% Dividend Yield 0.9% 1.4% 1.9% Foreign Holdings 3.2% 0.0% 0.0% Turnover Rate (Annualized) 51% — — Short-Term Reserves 1.2% — — Sector Diversification (% of equity exposure) Russell DJ 3000 U.S. Total Growth Market Fund Index Index Consumer Discretionary 17.0% 14.5% 12.0% Consumer Staples 6.5 11.3 9.4 Energy 8.1 9.9 10.5 Financials 4.1 4.5 15.9 Health Care 13.0 11.2 11.5 Industrials 10.5 12.8 11.0 Information Technology 37.5 29.8 19.8 Materials 3.0 5.1 4.0 Telecommunication Services 0.3 0.8 2.5 Utilities 0.0 0.1 3.4 Volatility Measures DJ U.S. Total Russell 3000 Market Growth Index Index R-Squared 0.99 0.96 Beta 1.07 1.05 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Apple Inc. Computer Hardware 6.0% International Business IT Consulting & Machines Corp. Other Services 2.7 Cisco Systems Inc. Communications Equipment 2.5 Microsoft Corp. Systems Software 2.3 EMC Corp. Computer Storage & Peripherals 2.2 Google Inc. Class A Internet Software & Services 1.6 UnitedHealth Group Inc. Managed Health Care 1.5 Exxon Mobil Corp. Integrated Oil & Gas 1.4 QUALCOMM Inc. Communications Equipment 1.3 Starbucks Corp. Restaurants 1.3 Top Ten 22.8% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 26, 2012, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2012, the annualized expense ratios were 0.40% for Investor Shares and 0.26% for Admiral Shares. 10 Morgan Growth Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2001, Through March 31, 2012 Note: For 2012, performance data reflect the six months ended March 31, 2012. Average Annual Total Returns: Periods Ended March 31, 2012 Inception One Five Ten Date Year Years Years Investor Shares 12/31/1968 7.72% 3.45% 5.30% Admiral Shares 5/14/2001 7.91 3.61 5.47 See Financial Highlights for dividend and capital gains information. 11 Morgan Growth Fund Financial Statements (unaudited) Statement of Net Assets As of March 31, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (97.4%) 1 Consumer Discretionary (16.5%) Starbucks Corp. 2,118,923 118,427 Coach Inc. 1,224,862 94,657 Ralph Lauren Corp. Class A 417,618 72,803 * Amazon.com Inc. 340,716 68,998 McDonald’s Corp. 601,312 58,989 Omnicom Group Inc. 1,115,237 56,487 * Bed Bath & Beyond Inc. 797,319 52,440 * priceline.com Inc. 72,734 52,187 TJX Cos. Inc. 1,200,033 47,653 * Lululemon Athletica Inc. 637,481 47,607 * Dollar Tree Inc. 500,380 47,281 NIKE Inc. Class B 388,872 42,169 Ross Stores Inc. 708,553 41,167 * LKQ Corp. 1,312,531 40,912 * O’Reilly Automotive Inc. 419,308 38,304 *,^ ITT Educational Services Inc. 553,889 36,634 PetSmart Inc. 617,872 35,355 News Corp. Class A 1,767,596 34,804 Yum! Brands Inc. 467,740 33,294 * BorgWarner Inc. 382,328 32,246 Lowe’s Cos. Inc. 935,249 29,348 Bayerische Motoren Werke AG ADR 914,864 27,382 * CarMax Inc. 747,025 25,884 Tractor Supply Co. 278,140 25,188 * Apollo Group Inc. Class A 572,203 22,110 * Michael Kors Holdings Ltd. 470,617 21,926 Gentex Corp. 893,865 21,900 Buckle Inc. 426,320 20,421 * Discovery Communications Inc. 432,415 20,272 * Sirius XM Radio Inc. 8,065,111 18,630 Starwood Hotels & Resorts Worldwide Inc. 272,800 15,389 Nordstrom Inc. 275,005 15,323 Market Value • Shares ($000) Tim Hortons Inc. 281,235 15,057 *,^ Tesla Motors Inc. 390,071 14,526 Harley-Davidson Inc. 294,300 14,444 * Urban Outfitters Inc. 482,630 14,049 * Discovery Communications Inc. Class A 244,400 12,367 * DIRECTV Class A 242,900 11,985 Time Warner Cable Inc. 130,300 10,619 CBS Corp. Class B 294,700 9,993 Harman International Industries Inc. 206,450 9,664 DeVry Inc. 277,625 9,403 Limited Brands Inc. 170,800 8,198 * Deckers Outdoor Corp. 124,180 7,830 Home Depot Inc. 155,100 7,803 * AutoZone Inc. 20,200 7,510 Advance Auto Parts Inc. 84,200 7,458 Wynn Resorts Ltd. 56,500 7,056 Comcast Corp. Class A 233,100 6,995 Chico’s FAS Inc. 462,345 6,981 Polaris Industries Inc. 91,800 6,623 ^ Weight Watchers International Inc. 84,400 6,515 DISH Network Corp. Class A 190,300 6,267 Dick’s Sporting Goods Inc. 127,900 6,149 * Steven Madden Ltd. 137,400 5,874 Las Vegas Sands Corp. 100,000 5,757 Service Corp. International 447,920 5,044 * Goodyear Tire & Rubber Co. 361,400 4,055 News Corp. Class B 199,000 3,976 * Tempur-Pedic International Inc. 28,500 2,406 Viacom Inc. Class B 44,200 2,098 Ford Motor Co. 133,800 1,671 VF Corp. 4,000 584 12 Morgan Growth Fund Market Value Shares ($000) Consumer Staples (6.2%) Philip Morris International Inc. 1,234,389 109,379 Coca-Cola Co. 1,377,923 101,980 Costco Wholesale Corp. 823,820 74,803 Wal-Mart Stores Inc. 1,013,362 62,018 Whole Foods Market Inc. 732,292 60,927 Mead Johnson Nutrition Co. 561,083 46,278 Estee Lauder Cos. Inc. Class A 662,098 41,010 Herbalife Ltd. 354,310 24,384 * Green Mountain Coffee Roasters Inc. 302,132 14,152 PepsiCo Inc. 165,700 10,994 * Monster Beverage Corp. 168,976 10,492 Kroger Co. 327,500 7,935 Dr Pepper Snapple Group Inc. 137,100 5,513 Kellogg Co. 76,200 4,087 Kimberly-Clark Corp. 50,000 3,694 Hershey Co. 37,500 2,300 Coca-Cola Enterprises Inc. 68,700 1,965 Colgate-Palmolive Co. 19,600 1,916 Campbell Soup Co. 21,600 731 Energy (7.8%) Exxon Mobil Corp. 1,524,956 132,259 Occidental Petroleum Corp. 662,078 63,050 Core Laboratories NV 386,273 50,822 * Concho Resources Inc. 493,959 50,423 National Oilwell Varco Inc. 601,466 47,799 Diamond Offshore Drilling Inc. 714,620 47,701 Oceaneering International Inc. 757,967 40,847 Valero Energy Corp. 1,485,281 38,276 Noble Energy Inc. 272,390 26,634 EOG Resources Inc. 227,261 25,249 * Cameron International Corp. 424,265 22,414 * McDermott International Inc. 1,748,270 22,395 * Continental Resources Inc. 232,300 19,936 * Superior Energy Services Inc. 523,030 13,787 * SandRidge Energy Inc. 1,480,760 11,594 *,^ InterOil Corp. 217,000 11,156 Ensco plc ADR 205,063 10,854 Anadarko Petroleum Corp. 134,955 10,572 * Kodiak Oil & Gas Corp. 987,380 9,834 Schlumberger Ltd. 139,900 9,783 Williams Cos. Inc. 280,800 8,652 * Weatherford International Ltd. 556,960 8,405 Market Value Shares ($000) Cabot Oil & Gas Corp. 230,700 7,191 Marathon Petroleum Corp. 159,700 6,925 HollyFrontier Corp. 204,300 6,568 * Denbury Resources Inc. 335,000 6,107 Helmerich & Payne Inc. 110,400 5,956 * Tesoro Corp. 212,200 5,695 EQT Corp. 113,900 5,491 * Plains Exploration & Production Co. 128,400 5,476 * Southwestern Energy Co. 178,780 5,471 Halliburton Co. 9,100 302 Exchange-Traded Fund (0.8%) ^,2 Vanguard Growth ETF 1,044,900 74,157 Financials (3.8%) American Express Co. 1,722,336 99,654 * American Tower Corporation 943,014 59,429 Goldman Sachs Group Inc. 340,742 42,378 T. Rowe Price Group Inc. 406,890 26,570 Raymond James Financial Inc. 612,100 22,360 * Affiliated Managers Group Inc. 168,250 18,812 Jefferies Group Inc. 818,491 15,420 Moody’s Corp. 269,090 11,329 Simon Property Group Inc. 65,600 9,557 Arthur J Gallagher & Co. 211,980 7,576 Fidelity National Financial Inc. Class A 393,106 7,088 Hancock Holding Co. 184,631 6,556 Capital One Financial Corp. 117,600 6,555 Discover Financial Services 191,400 6,381 * CBRE Group Inc. Class A 310,670 6,201 Public Storage 40,100 5,541 US Bancorp 115,600 3,662 Digital Realty Trust Inc. 36,900 2,730 * Arch Capital Group Ltd. 21,600 804 Aon Corp. 11,500 564 Ventas Inc. 7,600 434 Health Care (12.6%) UnitedHealth Group Inc. 2,340,438 137,945 Amgen Inc. 1,184,509 80,535 * Celgene Corp. 1,018,811 78,978 * Express Scripts Inc. 1,107,774 60,019 Abbott Laboratories 899,236 55,114 * Intuitive Surgical Inc. 90,831 49,208 * Waters Corp. 513,366 47,568 Allergan Inc. 491,658 46,919 Shire plc ADR 486,478 46,094 Agilent Technologies Inc. 976,726 43,474 Cooper Cos. Inc. 474,212 38,748 13 Morgan Growth Fund Market Value Shares ($000) Novo Nordisk A/S ADR 274,553 38,083 * Watson Pharmaceuticals Inc. 552,270 37,035 * Hologic Inc. 1,630,235 35,132 * Alexion Pharmaceuticals Inc. 301,005 27,951 AmerisourceBergen Corp. Class A 690,819 27,412 * Gilead Sciences Inc. 558,185 27,267 Aetna Inc. 524,344 26,301 Cardinal Health Inc. 558,299 24,068 * Vertex Pharmaceuticals Inc. 536,456 22,000 * Edwards Lifesciences Corp. 300,236 21,836 * DaVita Inc. 229,300 20,676 * Life Technologies Corp. 370,481 18,087 * Bruker Corp. 1,060,266 16,233 * ResMed Inc. 511,880 15,822 * Catalyst Health Solutions Inc. 235,943 15,037 * Biogen Idec Inc. 102,619 12,927 * Gen-Probe Inc. 194,360 12,907 * Allscripts Healthcare Solutions Inc. 730,100 12,120 Baxter International Inc. 186,900 11,173 Patterson Cos. Inc. 319,900 10,685 * Mednax Inc. 137,596 10,233 McKesson Corp. 110,900 9,734 * Cerner Corp. 108,654 8,275 Perrigo Co. 79,900 8,254 * SXC Health Solutions Corp. 102,500 7,683 Humana Inc. 77,000 7,121 * Mylan Inc. 260,000 6,097 * Salix Pharmaceuticals Ltd. 114,660 6,020 * Human Genome Sciences Inc. 524,200 4,319 * Medco Health Solutions Inc. 55,500 3,902 HCA Holdings Inc. 140,700 3,481 * Charles River Laboratories International Inc. 13,900 502 Industrials (10.1%) Caterpillar Inc. 917,883 97,773 Boeing Co. 1,148,046 85,380 AMETEK Inc. 1,252,265 60,747 Honeywell International Inc. 857,482 52,349 Precision Castparts Corp. 262,543 45,394 * BE Aerospace Inc. 913,664 42,458 Parker Hannifin Corp. 492,895 41,674 Tyco International Ltd. 665,951 37,413 Cummins Inc. 292,605 35,124 MSC Industrial Direct Co. Inc. Class A 327,316 27,259 * IHS Inc. Class A 266,205 24,930 Market Value Shares ($000) General Electric Co. 1,226,975 24,625 Joy Global Inc. 331,788 24,386 Dover Corp. 322,253 20,283 Pentair Inc. 403,980 19,233 * WESCO International Inc. 253,609 16,563 Fastenal Co. 278,025 15,041 ^ Progressive Waste Solutions Ltd. 669,080 14,506 Waste Connections Inc. 440,800 14,339 * Corrections Corp. of America 514,759 14,058 Union Pacific Corp. 130,100 13,983 * Hertz Global Holdings Inc. 845,280 12,713 * Quanta Services Inc. 603,860 12,621 Pall Corp. 208,992 12,462 Chicago Bridge & Iron Co. NV 286,870 12,390 Flowserve Corp. 106,245 12,272 * United Continental Holdings Inc. 516,200 11,098 Snap-on Inc. 175,930 10,726 * HUB Group Inc. Class A 283,535 10,216 Landstar System Inc. 176,745 10,202 * Swift Transportation Co. 863,230 9,962 JB Hunt Transport Services Inc. 181,745 9,881 Expeditors International of Washington Inc. 207,180 9,636 * Verisk Analytics Inc. Class A 200,100 9,399 PACCAR Inc. 180,900 8,472 Lockheed Martin Corp. 86,900 7,809 * Stericycle Inc. 92,245 7,715 Textron Inc. 266,100 7,406 Republic Services Inc. Class A 228,600 6,986 UTi Worldwide Inc. 383,081 6,600 * Alaska Air Group Inc. 174,814 6,262 United Parcel Service Inc. Class B 77,400 6,248 * AGCO Corp. 131,300 6,199 * Sensata Technologies Holding NV 172,900 5,789 Norfolk Southern Corp. 82,600 5,438 * Colfax Corp. 142,920 5,037 3M Co. 39,400 3,515 Pitney Bowes Inc. 108,700 1,911 FedEx Corp. 10,500 966 Emerson Electric Co. 10,900 569 Information Technology (36.4%) * Apple Inc. 937,468 561,984 International Business Machines Corp. 1,199,571 250,290 Cisco Systems Inc. 11,076,808 234,274 14 Morgan Growth Fund Market Value Shares ($000) Microsoft Corp. 6,618,999 213,463 * EMC Corp. 6,938,307 207,317 * Google Inc. Class A 237,777 152,472 QUALCOMM Inc. 1,808,749 123,031 Oracle Corp. 3,248,682 94,732 Altera Corp. 2,297,059 91,469 * Red Hat Inc. 1,275,734 76,404 * NetApp Inc. 1,568,499 70,222 * VMware Inc. Class A 604,004 67,872 * Alliance Data Systems Corp. 520,255 65,531 * QLogic Corp. 3,385,305 60,123 * eBay Inc. 1,603,925 59,169 * F5 Networks Inc. 426,294 57,533 * Baidu Inc. ADR 384,974 56,118 * Autodesk Inc. 1,268,960 53,702 * Check Point Software Technologies Ltd. 814,474 51,996 IAC/InterActiveCorp 1,049,735 51,531 Xilinx Inc. 1,363,308 49,665 Avago Technologies Ltd. 1,250,883 48,747 * Dell Inc. 2,486,817 41,281 Analog Devices Inc. 1,001,149 40,446 * Cognizant Technology Solutions Corp. Class A 470,930 36,238 * Salesforce.com Inc. 208,892 32,276 * VeriFone Systems Inc. 602,481 31,251 Mastercard Inc. Class A 74,040 31,137 * LinkedIn Corp. Class A 288,925 29,467 Intuit Inc. 436,600 26,253 * Citrix Systems Inc. 331,274 26,141 * Rovi Corp. 775,885 25,255 * Symantec Corp. 1,293,158 24,182 * Emulex Corp. 2,261,793 23,477 * SanDisk Corp. 400,646 19,868 Fidelity National Information Services Inc. 594,670 19,695 * Riverbed Technology Inc. 685,757 19,256 * Trimble Navigation Ltd. 347,265 18,898 KLA-Tencor Corp. 326,058 17,744 * BMC Software Inc. 426,030 17,109 * MICROS Systems Inc. 285,303 15,774 Total System Services Inc. 672,900 15,524 * Polycom Inc. 713,900 13,614 Accenture plc Class A 202,500 13,061 * Lam Research Corp. 269,250 12,014 Amphenol Corp. Class A 179,315 10,718 Jabil Circuit Inc. 415,563 10,439 * NeuStar Inc. Class A 260,504 9,704 * Atmel Corp. 979,768 9,661 * Informatica Corp. 182,390 9,648 * Gartner Inc. 219,429 9,356 * Teradata Corp. 137,278 9,356 Broadcom Corp. Class A 226,700 8,909 Intersil Corp. Class A 783,248 8,772 Market Value Shares ($000) * Fairchild Semiconductor International Inc. Class A 555,472 8,165 * Teradyne Inc. 477,970 8,073 * Ariba Inc. 243,389 7,961 * Nuance Communications Inc. 300,695 7,692 * ON Semiconductor Corp. 828,165 7,462 * Fiserv Inc. 103,300 7,168 * Compuware Corp. 749,870 6,891 FLIR Systems Inc. 271,900 6,882 * Western Digital Corp. 153,700 6,362 Motorola Solutions Inc. 117,857 5,991 * Freescale Semiconductor Holdings I Ltd. 355,604 5,473 * RF Micro Devices Inc. 1,054,775 5,253 Maxim Integrated Products Inc. 179,600 5,135 * JDS Uniphase Corp. 322,900 4,679 Visa Inc. Class A 29,300 3,457 Intel Corp. 99,600 2,800 Global Payments Inc. 44,800 2,127 * Motorola Mobility Holdings Inc. 45,837 1,799 Materials (2.9%) FMC Corp. 470,439 49,801 CF Industries Holdings Inc. 234,194 42,775 Sherwin-Williams Co. 380,022 41,297 * WR Grace & Co. 442,820 25,595 Freeport-McMoRan Copper & Gold Inc. 501,768 19,087 Cliffs Natural Resources Inc. 219,119 15,176 Monsanto Co. 156,100 12,450 Albemarle Corp. 178,240 11,393 Walter Energy Inc. 165,365 9,791 * Crown Holdings Inc. 236,100 8,696 Praxair Inc. 72,380 8,298 Allegheny Technologies Inc. 190,442 7,840 PPG Industries Inc. 78,200 7,492 International Paper Co. 176,800 6,206 Sealed Air Corp. 288,600 5,573 Celanese Corp. Class A 106,600 4,923 Telecommunication Services (0.3%) * Crown Castle International Corp. 525,900 28,052 Total Common Stocks (Cost $6,563,480) Temporary Cash Investments (3.4%) 1 Money Market Fund (2.7%) Vanguard Market Liquidity Fund, 0.123% 258,608,615 258,609 15 Morgan Growth Fund Face Market Amount Value ($000) ($000) Repurchase Agreement (0.6%) Bank of America Securities, LLC 0.120%, 4/2/12 (Dated 3/30/12, Repurchase Value $50,901,000, collateralized by Federal National Mortgage Assn. 4.000%, 12/1/39) 50,900 50,900 U.S. Government and Agency Obligations (0.1%) Fannie Mae Discount Notes, 0.040%, 4/16/12 7,000 6,999 Freddie Mac Discount Notes, 0.060%, 4/27/12 2,000 2,000 Freddie Mac Discount Notes, 0.100%, 4/30/12 300 300 Total Temporary Cash Investments (Cost $318,809) Total Investments (100.8%) (Cost $6,882,289) Other Assets and Liabilities (-0.8%) Other Assets 77,129 Liabilities 4 (156,003) (78,874) Net Assets (100%) At March 31, 2012, net assets consisted of: Amount ($000) Paid-in Capital 7,872,258 Overdistributed Net Investment Income (2,643) Accumulated Net Realized Losses (1,067,875) Unrealized Appreciation (Depreciation) Investment Securities 2,640,580 Futures Contracts 1,675 Net Assets Investor Shares—Net Assets Applicable to 283,721,872 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Investor Shares Admiral Shares—Net Assets Applicable to 57,270,982 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Admiral Shares See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $70,868,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 98.8% and 2.0%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $73,820,000 of collateral received for securities on loan. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury in exchange for senior preferred stock. 6 Securities with a value of $8,300,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 16 Morgan Growth Fund Statement of Operations Six Months Ended March 31, 2012 ($000) Investment Income Income Dividends 46,073 Interest 2 139 Security Lending 731 Total Income 46,943 Expenses Investment Advisory Fees—Note B Basic Fee 6,958 Performance Adjustment (1,821) The Vanguard Group—Note C Management and Administrative—Investor Shares 6,942 Management and Administrative—Admiral Shares 1,615 Marketing and Distribution—Investor Shares 626 Marketing and Distribution—Admiral Shares 340 Custodian Fees 76 Shareholders’ Reports—Investor Shares 65 Shareholders’ Reports—Admiral Shares 17 Trustees’ Fees and Expenses 10 Total Expenses 14,828 Expenses Paid Indirectly (143) Net Expenses 14,685 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 2 99,045 Futures Contracts 22,760 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 1,941,397 Futures Contracts 6,762 Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $240,000. 2 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $440,000, $107,000, and $0, respectively. See accompanying Notes, which are an integral part of the Financial Statements. 17 Morgan Growth Fund Statement of Changes in Net Assets Six Months Ended Year Ended March 31, September 30, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 32,258 45,694 Realized Net Gain (Loss) 121,805 793,630 Change in Unrealized Appreciation (Depreciation) 1,948,159 (741,826) Net Increase (Decrease) in Net Assets Resulting from Operations 2,102,222 97,498 Distributions Net Investment Income Investor Shares (30,342) (30,610) Admiral Shares (20,234) (19,672) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (50,576) (50,282) Capital Share Transactions Investor Shares (550,253) (475,300) Admiral Shares 379,451 114,941 Net Increase (Decrease) from Capital Share Transactions (170,802) (360,359) Total Increase (Decrease) 1,880,844 (313,143) Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed (overdistributed) net investment income of ($2,643,000) and $15,675,000. See accompanying Notes, which are an integral part of the Financial Statements. 18 Morgan Growth Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .064 .087 .097 .114 .148 .207 Net Realized and Unrealized Gain (Loss) on Investments 4.446 .029 1.733 (.804) (4.912) 3.604 Total from Investment Operations 4.510 .116 1.830 (.690) (4.764) 3.811 Distributions Dividends from Net Investment Income (.100) (.096) (.110) (.140) (.175) (.204) Distributions from Realized Capital Gains — (1.361) (.497) Total Distributions (.100) (.096) (.110) (.140) (1.536) (.701) Net Asset Value, End of Period Total Return 1 28.18% 0.66% 12.81% -4.27% -23.70% 21.24% Ratios/Supplemental Data Net Assets, End of Period (Millions) $5,808 $5,009 $5,432 $5,239 $5,418 $6,590 Ratio of Total Expenses to Average Net Assets 2 0.40% 0.42% 0.44% 0.48% 0.38% 0.37% Ratio of Net Investment Income to Average Net Assets 0.70% 0.47% 0.62% 0.94% 0.80% 1.06% Portfolio Turnover Rate 51% 55% 60% 87% 88% 79% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of (0.04%), (0.01%), 0.01%, 0.02%, 0.00%, and 0.00%. See accompanying Notes, which are an integral part of the Financial Statements. 19 Morgan Growth Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .246 .342 .372 .414 .555 .742 Net Realized and Unrealized Gain (Loss) on Investments 13.785 .110 5.364 (2.502) (15.244) 11.184 Total from Investment Operations 14.031 .452 5.736 (2.088) (14.689) 11.926 Distributions Dividends from Net Investment Income (.391) (.362) (.406) (.522) (.641) (.745) Distributions from Realized Capital Gains — (4.220) (1.541) Total Distributions (.391) (.362) (.406) (.522) (4.861) (2.286) Net Asset Value, End of Period Total Return 1 28.28% 0.83% 12.95% -4.09% -23.57% 21.43% Ratios/Supplemental Data Net Assets, End of Period (Millions) $3,636 $2,554 $2,445 $2,251 $2,512 $2,683 Ratio of Total Expenses to Average Net Assets 2 0.26% 0.28% 0.30% 0.31% 0.21% 0.21% Ratio of Net Investment Income to Average Net Assets 0.84% 0.61% 0.76% 1.11% 0.97% 1.22% Portfolio Turnover Rate 51% 55% 60% 87% 88% 79% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of (0.04%), (0.01%), 0.01%, 0.02%, 0.00%, and 0.00%. See accompanying Notes, which are an integral part of the Financial Statements. 20 Morgan Growth Fund Notes to Financial Statements Vanguard Morgan Growth Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 3. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 4. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (September 30, 2008–2011), and for the period ended March 31, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 21 Morgan Growth Fund 5. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 6. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 7. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Wellington Management Company, LLP , Jennison Associates LLC, Frontier Capital Management Co., LLC, and Kalmar Investment Advisers each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fee of Wellington Management Company, LLP is subject to quarterly adjustments based on performance for the preceding three years relative to the Russell 3000 Growth Index. The basic fee of Jennison Associates LLC is subject to quarterly adjustments based on performance for the preceding three years relative to the Russell 1000 Growth Index. The basic fees of Frontier Capital Management Co., LLC, and Kalmar Investment Advisers are subject to quarterly adjustments based on performance for the preceding three years relative to the Russell Midcap Growth Index. The Vanguard Group provides investment advisory services to a portion of the fund on an at-cost basis; the fund paid Vanguard advisory fees of $205,000 for the six months ended March 31, 2012. For the six months ended March 31, 2012, the aggregate investment advisory fee represented an effective annual basic rate of 0.16% of the fund’s average net assets, before a decrease of $1,821,000 (0.04%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At March 31, 2012, the fund had contributed capital of $1,358,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.54% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. The fund has asked its investment advisors to direct certain security trades, subject to obtaining the best price and execution, to brokers who have agreed to rebate to the fund part of the commissions generated. Such rebates are used solely to reduce the fund’s management and administrative expenses. For the six months ended March 31, 2012, these arrangements reduced the fund’s expenses by $143,000 (an annual rate of 0.00% of average net assets). 22 Morgan Growth Fund E. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
